Citation Nr: 1117750	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO rating decision that denied service connection for a skin disorder (identified as dermatomyositis), to include as due to Agent Orange exposure.  In May 2008, the Veteran testified at a Travel Board hearing at the RO.  In June 2008, the Board remanded this appeal for further development.  

In a July 2009 decision, the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded. A January 2010 Court order granted the motion.  In March 2010, the Board remanded this appeal for further development.  

In February 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in April 2011.  In April 2011, the Veteran and his representative were provided with copies of the VHA opinion. No additional evidence was submitted in response by the Veteran and his representative.  


FINDING OF FACT

Any skin problems during service were not chronic.  The Veteran's current skin disorder began many years after service and was not caused by any incident of service including Agent Orange exposure.  



CONCLUSION OF LAW

A skin disorder, to include as due to Agent Orange exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2004, a rating decision in November 2004, and a statement of the case in September 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in an August 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations and a VHA opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has a skin disorder that is related to service, to include as due to Agent Orange exposure in Korea while serving along the Demilitarized Zone (DMZ).  He alleges that he has had a skin disorder ever since he was in Korea, but that it was not properly diagnosed until 1976.  

As noted above, the Veteran had active service from August 1966 to May 1968.  His service personnel records indicate that he served with the 2nd Battalion, 9th Infantry Division in Korea from February 1967 to May 1968.  Thus, he most likely had Agent Orange exposure.  

The Veteran's service treatment records indicate that he was treated for skin problems on occasions during service.  A December 1967 treatment entry noted that the Veteran was seen for a rash on the arms and body, as well as possibly athlete's foot.  He reported that he had a one month history of a rash on the right arm and upper inner thighs.  The examiner noted that the Veteran had a very slight macular, papular, rash over the thighs.  The impression was deferred.  A January 1968 entry noted that the Veteran complained of a swollen rash between the legs.  It was noted that he also had an infected abrasion of the right 5th knuckle.  No diagnoses were provided.  The objective April 1968 separation examination report included a notation that the Veteran's skin and lymphatics were normal.  An actual chronic skin disorder was not diagnosed during the Veteran's period of service.  

The first post-service evidence of record of any possible skin disorder is dated in July 1976, many years after the Veteran's separation from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A July 1976 VA hospital summary indicated that the Veteran was admitted in January 1976 with problems of weakness and pain of all extremities and a rash on the face of one week's duration.  The diagnoses were dermatomyositis and status post myocardial infarction.  

Subsequent post-service private and VA treatment records show treatment for disorders, including skin disorders such as dermatomyositis.  

A May 2004 statement from J. D'Angelo, M.D., noted that the Veteran was seen with muscular pain in his legs, shoulders, and arms.  Dr. D'Angelo reported that the condition was carefully assessed and that, previously, the Veteran had been diagnosed as having a condition that strongly resembled dermatomyositis.  Dr. D'Angelo stated that after careful consideration and evaluation, the Veteran appeared to have a service-related injury and "it [was] as likely as not that the condition may have been caused by exposure to Agent Orange."  

An August 2004 statement from Dr. D'Angelo reported that the Veteran continued to have pain radiating down his right side.  Dr. Angelo stated that the Veteran's associated chronic asthma, which was directly related to his exposure to Agent Orange, and the dermatomyositis, which occurred shortly after his exposure, were all contributing causes to the Veteran's condition.  

A September 2004 VA orthopedic examination report noted that the Veteran's records for review included his claims folder.  The Veteran reported that he served as a sergeant in the infantry in the Army in Korean from 1967 to 1968.  He stated that he was in the DMZ and that he had exposure to direct spraying of Agent Orange around the time of the Pueblo incident.  It was noted that the Veteran currently had medical conditions of a myocardial infarction in 1976 and dermatomyositis diagnosed in 1976.  As to diagnoses, the examiner indicated that for joint and muscle (apparently pain), the diagnosis was dermatomyositis, also referred to as peripheral neuritis.  The examiner referred to a medical treatise.  The examiner commented that according to the Veteran's claims file, in 1976, he had a muscle biopsy, which showed myositis and vasculitis as well as a macular papular rash on his chest.  It was noted that the Veteran was diagnosed as having both dermatomyositis and an inferior lateral wall myocardial infarction at that time.  The examiner indicated that it was of note that the Veteran had a macular papular rash on his arms in December 1967 that was similar and which recurred nine years later and likely represented the form thrust of dermatomyositis.  

The examiner also listed separate diagnoses of dermatomyositis with myalgia, arthralgia, and dyspnea.  The examiner discussed several medical treatises.  The examiner indicated that the Veteran was first symptomatic for such disorder during service and that "it [was] as likely as not that his dermatomyositis [was] due both to a genetic predisposition and to environmental toxin exposure."  

A July 2005 statement from a VA physician indicated that the Veteran had a macular, papular, rash in November 1967 and that such pattern was not consistent with morphea which was the precursor skin lesion characteristic of dermatomyositis.  

A December 2005 VA treatment entry noted that the Veteran had an old history of dermatomyositis/peripheral neuritis diagnosed twenty years earlier.  The assessment was dermatomyositis, flare.  December 2006 and March 2007 entries related impressions that included dermatomyositis with no current weakness or rash.  

A November 2007 statement from Dr. D'Angelo reported that the Veteran had been under his care for an extended period of time with the earliest periods of examination in the early 1990s.  Dr. D'Angelo stated that during that time, the Veteran had been treated for dermatomyositis and problems related to that condition and with steroids as needed.  It was noted that, periodically, the Veteran did develop a rash and he reported that he was treated at a VA hospital with steroid cream.  The Veteran reported that the rash developed over his face and neck and that it responded to the cream only to reoccur at a later time.  Dr. D'Angelo stated that the Veteran's history included being involved in the Korean War where Agent Orange had been sprayed directly over the area where he was stationed.  Dr. D'Angelo stated that since that time, the Veteran had been treated repeatedly for respiratory problems that developed shortly after his exposure.  Dr. D'Angelo commented that "the dermatomyositis, in [his] opinion may have been caused by [that] exposure."  

A November 2008 VA skin diseases examination report noted that the Veteran's claims file was reviewed.  As to a history of the present illness, the examiner reported that the Veteran apparently indicated that the onset of the skin disorder started in service and that the course of the skin disorder was intermittent.  It was noted that the Veteran was taking Prednisone everyday for his bronchial asthma.  The examiner indicated that the Veteran, at present, did not have any skin lotion or any skin ointment.  The examiner stated that the Veteran had not had any skin treatment for the previous twelve months and that the percentage of the exposed area affected was 0 percent.  The examiner reported that the percentage of the Veteran's entire body that was affected by a skin disorder was also 0 percent.  The examiner indicated that the Veteran had no scarring, disfigurement, or acne.  

The examiner commented that the Veteran's claims folder had been reviewed and that the November 2007 statement from his local medical doctor had been noted.  The examiner stated that the Veteran described facial skin rashes intermittently, but that the examination showed no visible rashes on his face, extremities, or on his trunk.  The examiner indicated that there was no currently diagnosed skin disorder and that there was no etiological relationship to the Veteran's period of service.  The examiner stated that "it [was] less likely as not that the Veteran's skin disorder [was] etiologically related to the Veteran's period of service, including the skin problem during service."   

A May 2010 statement from Dr. D'Angelo indicated that the Veteran was examined with a chief complaint of recurrent, intermittent type, pain in the muscles of his things, calves, and upper extremities.  Dr. D'Angelo stated that there was a rash visible on the physical examination of both of the Veteran's lower extremities.  Dr. D'Angelo indicated that the Veteran "[understood] that his present complaints were directly related to his well known exposure to Agent Orange while he was in the Armed Forces on the Korean front and [the Veteran] [felt] that the persistent complaints that he [continued] to experience [were] directly related to [that] exposure."  

A June 2010 VA skin diseases examination report noted that the Veteran's complete claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that after the Veteran was discharged from service, he began to have symptoms of dermatomyositis.  The examiner stated that dermatomyositis was a muscle disease with the characteristic of a violet colored rash usually on the face, eyelids, arms, extremities, chest, and back.  It was noted that as time went by, the violet color would go away and it became a dusty red rash, which was currently present on the Veteran.  The examiner remarked that the Veteran had a letter from Dr. D'Angelo which reported that the Veteran had such a rash, that he had treated the rash and his joint pain, and that he had prescribed Celebrex.  The examiner indicated that the Veteran's dermatomyositis had been constant and progressive.  The examiner stated that physicians first made the diagnosis of dermatomyositis in 1976, when a muscle biopsy showed dermatomyositis.  The diagnosis was dermatomyositis with a characteristic dusty red rash, which the Veteran had all over his body.  

In a July 2010 addendum to the June 2010 skin diseases examination report, the examiner commented that he "[could not] resolve the issue without resort to mere speculation."  

An April 2011 VHA opinion was provided by a dermatologist.  The physician noted that the Veteran's claims file was reviewed and that he did not personally examine the Veteran.  The physician discussed the Veteran's medical history in some detail.  The physician indicated that dermatomyositis was a disease of the immune system that was typically characterized by inflammatory myositis and skin disease, although there could be the absence of either myositis or the skin disease.  It was noted that weakness of the proximal muscle groups was characteristic of dermatomyositis and that the cause of the condition was not know.  

The physician indicated that frequently dermatomyositis began with redness and swelling of the face and eyelids and that the eyelid involvement might be characterized by a pinkish-violet discoloration called a heliotrope.  It was noted that photosensitivity was common and that on the hands, blood vessels often became prominent in the proximal nail folds.  The physician reported that a pink to purple scaling eruption often occurred over the knees, elbows, and knuckles and was referred to as Gottron's sign.  The physician stated that a firm swelling might be seen over the shoulders, arms, and neck and was known as the Shawl sign.  The physician indicated that calcium deposits in the skin and muscles would occur frequently in children and less frequently in adults.  The physician remarked that muscle weakness might occur early and cause swelling and pain.  It was noted that the muscle weakness was seen symmetrically most frequently involving the shoulder girdle and sometimes the pelvic region, as well as the hands in adults.  The physician reported that malignancy was often associated with dermatomyositis.  

The physician commented that he felt that "it [was] unlikely as not, that any diagnosed skin disorders, including dermatomyositis, [were] etiologically related to the Veteran's period of service, including any skin problems noted during service."  The examiner indicated that the VA Health Registry did not include dermatomyositis as being a service-connected health condition related to Agent Orange.  The examiner stated that he felt "it [was] unlikely that any diagnosed skin disorders, including dermatomyositis, [were] related to any possible Agent Orange exposure that the Veteran had in Korea."  

The examiner noted that Dr. D'Angelo stated in May 2004 that previously the Veteran had been diagnosed as having a condition that strongly resembled dermatomyositis and that after careful consideration and evaluation, the Veteran appeared to have a service related injury it was as likely as not that the condition may have been caused by exposure to Agent Orange.  The physician remarked that he was in disagreement with Dr. D'Angelo and that he felt "it [was] unlikely as not that the Veteran's dermatomyositis was related to any aspect of [his] period of service or to any Agent Orange exposure."  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the May 2004 statement from Dr. D'Angelo noted that the Veteran had been diagnosed with a condition that strongly resembled dermatomyositis.  Dr. D'Angelo indicated that after careful consideration and evaluation, the Veteran appeared to have a service-related injury and "it [was] as likely as not that the condition may have been caused by exposure to Agent Orange."  Additionally, in an August statement, Dr. D'Angelo essentially stated that the Veteran's dermatomyositis, which occurred shortly after his exposure to Agent Orange, was a contributing cause to the Veteran's condition.  Further, in a November 2007 statement, Dr. D'Angelo reported that that the Veteran's history included being involved in the Korean War where Agent Orange had been sprayed directly over the area where he was stationed.  Dr. D'Angelo commented that "the dermatomyositis, in [his] opinion may have been caused by [that] exposure."  In a subsequent May 2010 statement, Dr. D'Angelo indicated that the Veteran "[understood] that his present complaints were directly related to his well known exposure to Agent Orange while he was in the Armed Forces on the Korean front and [the Veteran] [felt] that the persistent complaints that he [continued] to experience [were] directly related to [that] exposure."  

The Board notes that there is no indication that Dr. D'Angelo reviewed the Veteran's claims file in providing his opinions.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  The Board observes without a review of the claims file in this case, Dr. D'Angelo was unable to review the positive and negative opinions of records addressing the etiology of the Veteran's skin disorder, as well as the Veteran's medical history, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, Dr. D'Angelo's opinions are essentially speculative in that he stated that the Veteran's dermatomyositis may have been caused by Agent Orange exposure, or indicated that the Veteran understood his complaints were directly related to Agent Orange.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Given these circumstances, Dr. D'Angelo's opinions have little probative value in this matter.  

The Board observes that a September 2004 VA orthopedic examination report noted that the Veteran's records for review included his claims folder.  As to diagnoses, the examiner indicated that for joint and muscle problems (apparently pain), the diagnosis was dermatomyositis, also referred to as peripheral neuritis.  The examiner referred to a medical treatise.  The examiner commented that according to the Veteran's claims file, in 1976, he had a muscle biopsy, which showed myositis and vasculitis as well as a macular papular rash on his chest.  It was noted that the Veteran was diagnosed as having both dermatomyositis and an inferior lateral wall myocardial infarction at that time.  The examiner indicated that it was of note that the Veteran had a macular papular rash on his arms in December 1967 that was similar and which recurred nine years later and likely represented the form thrust of dermatomyositis.  The examiner also listed separate diagnoses of dermatomyositis with myalgia, arthralgia, and dyspnea.  The examiner discussed several medical treatises.  The examiner indicated that the Veteran was first symptomatic for such disorder during service and that "it [was] as likely as not that his dermatomyositis [was] due both to a genetic predisposition and to environmental toxin exposure."

The Board also notes that a July 2005 statement from a VA physician indicated that the Veteran had a macular, papular, rash in November 1967 and that such pattern was not consistent with morphea which was the precursor skin lesion characteristic of dermatomyositis.  The Board observes that the September 2004 opinion from the VA examiner and the July 2005 statement from the VA physician are essentially incongruent.  The Board notes that it appears that both the VA examiner and the VA physician reviewed the Veteran's claims file and provided rationales for their opinions.  Therefore, the opinions are somewhat probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  The Board notes, however, that the opinions do have some inconsistencies.  For example, the VA physician appeared to indicate that the skin problem the Veteran had during service was not related to his current skin problem, but did not specifically address whether any current diagnosed skin disorder was related to Agent Orange exposure in Korea.  Additionally, the September 2004 VA examiner's opinion failed to note that dermatomyositis was not among the diseases listed as presumptively associated with Agent Orange exposure.  See 38 C.F.R § 3.309(e).  The examiner in September 2004 also did not seem to adequately address the nine year time span between a diagnosis in service and any currently diagnosed skin disorder, saying only that the skin problem in December 1967 likely represented the form thrust of dermatomyositis.  Given these circumstances, the Board finds the September 2004 VA examiner's opinions and the July 2005 VA physician's opinions to be less probative in this matter.  

A subsequent November 2008 VA examination report noted that the Veteran's claims file had been reviewed.  The examiner also referred to the November 2007 statement from Dr. D'Angelo, the Veteran's local medical doctor.  The VA examiner commented that there was no currently diagnosed skin disorder and that there was no etiological relationship to the Veteran's period of service.  The examiner stated that "it [was] less likely as not that the Veteran's skin disorder [was] etiologically related to the Veteran's period of service, including the skin problem during service."  The Board observes that the VA examiner reviewed the Veteran's claims file, performed an examination of the Veteran, and referred to the statement from Dr. D'Angelo.  The Board observes, however, that the VA examiner found that the Veteran did not have a currently diagnosed skin disorder.  The Board notes that other recent treatment records and examination reports do indicate that the Veteran suffers from dermatomyositis.  Additionally, the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds that the opinions provided by the examiner at the November 2008 examination are also somewhat less probative in this matter.  

A June 2010 VA skin diseases examination report noted that the Veteran's complete claims file was reviewed.  The diagnosis was dermatomyositis with a characteristic dusty red rash, which the Veteran had all over his body.  In a July 2010 addendum to the June 2010 skin diseases examination report, the examiner commented that he "[could not] resolve the issue without resort to mere speculation."  As the VA examiner did not provide an opinion, the June 2010 VA skin disease examination report has no probative value in this matter.  

Conversely, the Board observes that the April 2011 VHA opinion specifically noted that the Veteran's claims file was reviewed.  The physician reviewed the Veteran's medical history in some detail, specifically referred to the opinion provided by Dr. D'Angelo and discussed the Veteran's current dermatomyositis, as well as symptomatology of such condition.  The physician  "it [was] unlikely as not, that any diagnosed skin disorders, including dermatomyositis, [were] etiologically related to the Veteran's period of service, including any skin problems noted during service."  The examiner also indicated that the VA Health Registry did not include dermatomyositis as being a service-connected health condition related to Agent Orange.  The examiner stated that he felt "it [was] unlikely that any diagnosed skin disorders, including dermatomyositis, [were] related to any possible Agent Orange exposure that the Veteran had in Korea."  The examiner also specifically noted that he disagreed with Dr. D'Angelo's opinion.  Therefore, the Board finds that the opinions expressed by the examiner in the April 2011 VHA opinion are not most probative in this matter.  See Wensch, supra.  

Additionally, although exposure to Agent Orange is conceded due to the Veteran's service in Korea, his current skin disorder is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his skin disorder was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board notes that the evidence as a whole provides no continuity of symptomatology of any skin disorder since the Veteran's period of service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder otherwise adequately medically linked to an incident of service.  There is no probative medical evidence that any skin problems during the Veteran's period of service may be reasonably associated with his current skin disorder many years later.  The probative medical evidence does not suggest that the Veteran's current skin disorder is related to his period of service, including Agent Orange exposure.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his skin disorder began years after his period of service, without relationship to service, to include any Agent Orange exposure.  

The Veteran has alleged in statements and testimony that his current skin disorder had its onset during his period of service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had skin problems during his period of service, or that he had skin problems for many years, he is not competent to diagnose his claimed skin cancer as related to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and the most probative medical opinions from a medical professional has not related his skin disorder to his period of service, including his presumed exposure to Agent Orange.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

The weight of the competent medical evidence demonstrates that any skin problems during service were not chronic and that the current claimed skin disorder began many years after the Veteran's period of service and was not caused by any incident of service, including Agent Orange exposure.  The Board concludes that a skin disorder was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


